Citation Nr: 1750389	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-02 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation of diabetes mellitus type II (DM) (in excess of 10 percent disabling prior to December 20, 2012, and in excess of 20 percent thereafter).

2. Entitlement to an increased evaluation of carpal tunnel syndrome, right upper extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation of carpal tunnel syndrome, left upper extremity, currently evaluated as 10 percent disabling.

4. Entitlement to an increased initial evaluation of peripheral neuropathy, right lower extremity, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased initial evaluation of peripheral neuropathy, left lower extremity, currently evaluated as 10 percent disabling.

6.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss (BLHL).

7.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for an acquired psychiatric disorder, (claimed as anxiety disorder, major depressive disorder (MDD), and posttraumatic stress disorder (PTSD)).

8.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension (HTN), to include as due to in-service herbicide exposure and as secondary to service-connected DM.

9.  Entitlement to service connection for a cardiac disorder, (alternatively claimed as ischemic heart disease and atrial fibrillation), to include as due to in-service herbicide exposure and as secondary to service-connected DM, and to include entitlement to retroactive benefits pursuant to Nehmer v. Veterans Administration of the Gov't of the U.S. (Nehmer).

10.  Entitlement to service connection for bilateral peripheral vascular disease, to include as due to in-service herbicide exposure and as secondary to service-connected DM.

11.  Entitlement to service connection for a liver disorder, to include as due to in-service herbicide exposure and as secondary to service-connected DM.

12.  Entitlement to service connection for bilateral eye disorder (alternatively claimed as diabetic retinopathy, partial blindness, glaucoma, and cataracts), to include as due to in-service herbicide exposure and as secondary to service-connected DM.

13.  Entitlement to service connection for hyperlipidemia, to include as due to in-service herbicide exposure and as secondary to service-connected DM.

14.  Entitlement to service connection for dyspnea, to include as due to in-service herbicide exposure and as secondary to service-connected DM.

15.  Entitlement to service connection for tinnitus.  

16.  Entitlement to service connection for a kidney disorder (claimed as diabetic nephropathy), to include as due to in-service herbicide exposure and as secondary to service-connected DM.

17.  Entitlement to total disability due to individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971, including service in the Republic of Vietnam.

This case now before the Board stems from the appeal of May 2010, May 2011, and December 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board acknowledges that the record is somewhat unclear as to the exact nature and number of issues the Veteran has intended to pursue on appeal because in his voluminous statements, the Veteran seems to have conflated issues of symptomatology with stand-alone issues, as demonstrated for example in his January 2016 notice of disagreement (NOD) which arguably appears to have limited the scope of the issues decided in the December 2015 rating decision.  Regardless, the title page reflects a meticulous review of all issues properly appealed since his September 2009 claims of entitlement.  Of note, to date, neither the Veteran, nor his representative, have explicitly disagreed with the current course of the VA's adjudicative actions.  See i.e. October 2016 DAV statement (Lists substantially similar issues as noted on title page of instant decision.)  In any event, no issues other than those listed above have been certified to the Board.  Although the existence of a VA Form 8 (Certification of Appeal) does not confer or deprive the Board of jurisdiction, but rather is a signal that the Veterans Benefit Administration has completed any action regarding those issues, the Board finds that the record as it currently stands adequately justifies jurisdiction for the issues noted on the title page.  

The Board has recharacterized the cardiac, psychiatric, and ophthalmic issues on appeal as generalized claims for any cardiac, psychiatric and ophthalmic disorders in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In a July 2013 rating decision, the RO increased the evaluation of the Veteran's DM to 20 percent disabling, effective December 20, 2012.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the current 20 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a cardiac disorder, HTN, bilateral eye disorder, bilateral peripheral vascular disease, dyspnea, an acquired psychiatric disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
FINDINGS OF FACT

1.  Entitlement to service connection for an acquired psychiatric disorder (claimed as nervous condition) and for HTN (claimed as arterial hypertension) were denied by the RO in a July 2004 rating decision, which the Veteran did not appeal, thus it is final.

2.  Evidence added to record since the July 2004 rating decision is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claims of service connection for HTN and for an acquired psychiatric disorder.

3.  Entitlement to service connection for BLHL was denied by the RO in a September 2005 rating decision, which the Veteran did not appeal, thus it is final.

4.  Evidence added to record since the September 2005 Board decision is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim of service connection for BLHL.

5.  Prior to December 20, 2012, the Veteran's diabetes mellitus type II disability manifested with only a restricted diet and did not require physician-prescribed restrictions on physical activities, and thereafter, the disability required daily oral therapy.

6.  The Veteran's bilateral peripheral neuropathy of his lower extremities manifested with moderate numbness, mild paresthesias and intermittent, mild pain, and did not demonstrate more than mild incomplete paralysis throughout the appellate period.

7.  Military service records fail to reflect any audiological diagnoses, complaints or treatment, and the Veteran denied hearing loss, and none was found, upon VA examination in August 2005 and August 2016.

8.  Resolving all doubt in his favor, the Veteran's current tinnitus is shown to be etiologically related to his active military service.

9.  Hyperlipidemia is a laboratory finding and is not considered a disability for VA compensation purposes.

10.  The medical evidence of record fails to demonstrate a kidney disability, to include nephropathy, at any time during the appeal period.

11.  The medical evidence of record fails to demonstrate a disability of the liver, at any time during the appeal period.


CONCLUSIONS OF LAW

1.  The July 2004 and September 2005 rating decisions that denied entitlement to service connection for an acquired psychiatric disorder, HTN, and BLHL are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2017).

2.  The evidence received since the July 2004 and September 2005 rating decisions is new and material, and the claim for service connection for an acquired psychiatric disorder, HTN, and BLHL, are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for a rating in excess of 10 percent disabling prior to December 20, 2012, and in excess of 20 percent disabling thereafter for diabetes mellitus type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.119, Diagnostic Code (DC) 7913 (2017).

4.  The criteria for a rating in excess of 10 percent disabling for bilateral peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.14, 4.40, 4.124a, DC 8521 (2017).

5.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).

6.  The criteria for entitlement to bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

7.  The criteria for entitlement to service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).

8.  The criteria for a grant of service connection for a kidney disorder, to include nephropathy, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

9.  The criteria for service connection for a liver disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of judicial efficiency, the foregoing is a concise summation of only the most salient facts and circumstances.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Regardless of any perceived missing evidentiary discussion, the Board stresses that the instant decision is the product of a thorough review of the Veteran's record.  See Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying the exhaustion doctrine to uphold the Court's determination not to consider a duty to assist argument that the veteran had not raised before the Board).  

Duties to Notify and Assist

VA has a duty to provide specific notification and assistance to the Veteran. 

With respect to the claims decided below, the Veteran has not raised any argument with respect to any issue of notice or assistance.  See i.e. October 2016 DAV correspondence.  Be that as it may, the Board finds it necessary to note that the following decisions are being rendered without further development being conducted with regard to potentially outstanding medical records from a Dr. Mora Quesada.  Specifically, the record includes two medical opinions from this private physician, which provide diagnoses, analyses, and conclusory statements concerning many of the issues on appeal, and, as more fully discussed below, are simply not corroborated by the VA medical examinations or other evidence of record.  See September 2009, October 2015 Dr. Quesada correspondence.  Although Dr. Quesada's opinions could potentially be based upon evidence currently not in possession of the Board, the VA is not required to go on a fishing expedition for evidence.  It is the claimant's responsibility to properly identify pertinent evidence so that VA may assist in supporting the claim.  The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).  Nor is the VA required to search for evidence which, even if obtained, would make no difference in the result.  See Colvin v. Derwinski, 1 Vet. App. at 174.  In short, the 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

Most importantly, the Board finds that the medical record as it currently stands with regards to the claims decided below is comprehensive as the Veteran has stated throughout the record that he primarily receives his medical care through the VA.  The record throughout the period on appeal, including Social Security Administrations (SSA) documentation, does not indicate any other institution or treating physician for the below disorders, absent the two letters of Dr. Quesada, neither of which attests to ongoing treatment.  See i.e. January 2014 VA Form 21-4138 ("please reevaluate all my s/c conditions based on VAH"); January 2016 VA Form 21-0958 ("I have been in treatment at VAH over 20 years").

New and Material

The Veteran seeks to reopen his previously denied claims of entitlement for service connection for an acquired psychiatric disorder, BLHL, and HTN.

Generally, a claim which has been denied in a final decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104 (b), 7105(c).  However, if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim. 38 U.S.C.A. § 5108 (West 2014).  "New and material evidence" is defined as evidence not previously submitted to the agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what evidence is new and material, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In the July 2004 and September 2005 rating decisions, service connection for the claimed HTN, BLHL and acquired psychiatric disorder, were denied in-part due to the absence of a positive medical opinion.  The evidence received since July 2004 and relevant to reopening the claims includes a medical opinion from a Dr. Quesada which, presuming credibility, appears to indicate that the Veteran has current diagnoses of these disorders and that they are related to service.  As a result, the Board finds that this evidence is new and material, because it is neither cumulative nor redundant, relates to an unestablished fact, and raises the possibility of substantiating the claim.  Accordingly, the claim of service connection for HTN, BLHL and an acquired psychiatric disorder, are reopened.  38 C.F.R. § 3.156(a).

Increased Ratings

The Veteran seeks an increased ratings for his DM with erectile dysfunction and bilateral carpal tunnel syndrome of the upper extremities and bilateral peripheral neuropathy of the lower extremities.  He asserts that his disabilities are more severe than what the current ratings represent.  See July 2015 VA Form 21-4138 ("I am very sick diabetes mellitus type II neuropathy on both arms and legs").

Diabetes Mellitus Type II (DM)

The Veteran's service-connected DM disability with erectile dysfunction is rated at 10 percent disabling prior to December 20, 2012, and 20 percent thereafter, under DC 7913.  Under DC 7913, a 10 percent rating is warranted for DM that is manageable by a restricted diet only.  A 20 percent rating is warranted where insulin and restricted diet, or; use of oral hypoglycemic agent and restricted diet is required.  A 40 percent rating is warranted where insulin, restricted diet, and regulation of activities is required.  A 60 percent rating is warranted for DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for DM requiring more than one daily injection of insulin, restricted diet, and regulations of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119.

The criteria for rating DM are conjunctive, meaning that each element of the criteria is needed to meet the requirements for the specified evaluation.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  In order for the Veteran to receive a higher rating for his DM, evidence must show that he has physician-prescribed restrictions on his physical activities.

Facts & Analysis

VAMC treatment records contemporaneous to the filing of the Veteran's claim demonstrate a history of DM without any frequent treatment for complications, rather they indicate that the disease was "controlled" with regular diet and exercise due to his obesity, and later with oral medication but without activity regulation.  See i.e. June 2009 VAMC Progress note; February 2013 VAMC note ("Metformin...for diabetes").  Conversely, a September 2009 private medical opinion from Dr. Quesada states that the Veteran's DM is causing "multiple system complications," indicating diagnoses of diabetic retinopathy and diabetic nephropathy which are not reflected in VAMC documentation.

At the October 2009 VA medical examination, the Veteran reported he had no ketoacidotic- or hypoglycemic-related reactions or hospitalizations.  He denied urinary, kidney and erectile dysfunction.  The examiner noted the Veteran had no activity restrictions related to his diabetes.  The examiner noted that the only treatment undertaken was "diabetic diet with good control."  Obesity and peripheral neuropathy were noted, with no diagnosis of retinopathy, any renal disorder, and "no evidence of diabetic nephropathy in this examination or on available files."

At the September 2011 VA medical examination, the Veteran reported that his DM was "managed by a restricted diet," denying medicinal usage and with no regulation of activities.  Ketoacidosis- or hypoglycemic-related reactions were reported of a frequency of less than two times per month, with no hospitalizations for these reactions within the past year.  The Veteran did not have unintentional weight loss or progressive loss of strength.  The examiner noted that the Veteran's only diabetic complication was erectile dysfunction, with no evidence of diabetic peripheral neuropathy, diabetic nephropathy or diabetic retinopathy.  The examiner opined that the Veteran's DM would not cause any functional impact.  

The Veteran provided an additional medical statement from Dr. Quesada in July 2015 wherein he opined that the Veteran was "100% disable [sic]."  Dr. Quesada noted diagnoses of DM and peripheral neuropathy, opining that the Veteran "is in medical therapy and diabetic diet with poor symptoms control."

The Veteran was most recently provided a VA examination for his DM in August 2016.  The Veteran reported that his DM was now maintained by both a restricted diet and an oral hypoglycemic agent.  The Veteran denied any regulation of activities.  Ketoacidosis- or hypoglycemic-related reactions were reported of a frequency of less than two times per month, with no hospitalizations for these reactions within the past year.  The Veteran did not have unintentional weight loss or progressive loss of strength.  The examiner noted diabetic complications of erectile dysfunction diabetic peripheral neuropathy.  The examiner opined that the Veteran's DM would not cause any functional impact.  

The preponderance of the evidence is against a finding of entitlement to an increased disability rating at any point during the appeal.  Prior to December 20, 2012, the Veteran's diabetes mellitus type II disability required only regulated diet and exercise without an impact on daily activities or any medicinal regimen.  Following December 2012, his DM required daily insulin intake and a restricted diet, but with no physician-prescribed restriction of activities.  The Veteran has been counseled to address his weight problem in order to control his diabetes, but he does not demonstrate hypoglycemia or ketoacidosis.  Given these facts, the Board finds that the current 10 percent and 20 percent evaluations for diabetes mellitus type II are appropriate, and a higher rating at any point on appeal is not warranted.  In making this decision, the Board has considered the 2009 and 2015 private physician statements which appear to indicate additional, more severe DM symptomatology.  The Board finds, however, that the VA medical opinions are more probative in this regard as the Veteran's private physician did not provide a rationale and, more importantly, the VA medical center treatment records throughout the period on appeal simply do not corroborate the outlying assertions levied in the private medical reports.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55. 

Bilateral peripheral neuropathy of both lower extremities 

The Veteran's bilateral peripheral neuropathy disability is rated at 10 percent disabling for both lower extremities under the Schedule for Diseases of the Peripheral Nerves, effective September 15, 2009.  38 C.F.R. 4.124a, DC 8521.  Under DC 8521, a 40 percent rating is assigned for complete paralysis of the common peroneal nerve, which contemplates foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  Disability ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a, DC 8521. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a. 

The Board notes that the terms "mild," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

VAMC treatment records contemporaneous to the filing of the Veteran's claim fail to demonstrate any consistent treatment of bilateral lower extremity symptomatology, rather an ongoing denial of complaints when questioned in conjunction with other treatment.  See i.e. April 2015 VAMC Progress note ("Foot risk category: (0)...NORMAL RISK - These patients have no evidence of
Sensory loss, diminished circulation, ulceration or history of ulceration or amputation"); April 2016 Emergency Department note ("Neurology - No gross focal motor or sensory deficit.")  In his September 2009 private medical opinion, Dr. Quesada states that the Veteran's peripheral neuropathy is causing "paresthesias, numbness and cramps in both legs."  

At the November 2009 VA medical examination, the examiner noted diagnoses of mild sensory diabetic bilateral upper and lower peripheral neuropathy.  The Veteran reported numbness in his hands and feet and the examiner noted neuritis.  

At the October 2011 VA medical examination, the examiner noted the Veteran's history of bilateral peripheral neuropathy of the lower extremities since 2009.  The Veteran reported gradual numbness in his upper and lower extremities, currently identifying that the numbness and paresthesias at both hands and both feet.  The examiner noted the Veteran developed carpal tunnel (rated separately and discussed below).  The Veteran had no constant pain in either of his lower extremities, but had mild intermittent pain, mild paresthesias and/or dysesthesias and moderate numbness in both lower extremities.  His knee and ankle flexions and extensions demonstrated decreases and both lower ankles and feet demonstrated decreased reflexes with lowered light touch responses in the foot/toes.  Position sense tests were normal, but vibration sensing testing showed decreased responses for all extremities.  The Veteran demonstrated muscle atrophy in both hands.  The examiner opined the Veteran's disability demonstrated mild incomplete paralysis of the lower bilateral sciatic nerve.  The examiner did not find that there would be any functional impact.

At the August 2016 VA medical examination, the examiner noted the Veteran's history of bilateral peripheral neuropathy of the lower extremities.  The Veteran reported that he "feels the same" when compared to the symptomatology stated during the prior examination in 2011, noting only that he now "sometimes" experiences a hot sensation in the plantar area requiring ice.  Physical evaluation revealed that the Veteran had no constant pain in either of his lower extremities, but had mild intermittent pain, mild paresthesias and/or dysesthesias and moderate numbness in both lower extremities.  His knee and ankle flexions and extensions demonstrated decreases and both lower ankles and feet demonstrated decreased reflexes with lowered light touch responses in the foot/toes.  Position sense tests were normal, but vibration sensing testing showed decreased responses for all extremities.  The Veteran demonstrated muscle atrophy in both hands.  The examiner noted trophic changes in the form of lost hair at the distal lower extremities.  The examiner opined the Veteran's disability demonstrated mild incomplete paralysis of the lower bilateral sciatic nerve.  

The preponderance of the evidence is against a finding of entitlement to an increased disability rating at any point during the appeal.  The Veteran's bilateral peripheral neuropathy has manifested consistently throughout the period on appeal with mild paresthesias, mild intermittent pain, and moderate numbness in both lower extremities.  In light of his symptomatology, the VA examinations of record have consistently opined that the Veteran is in receipt of mild incomplete paralysis, without any evidence elsewhere in the record indicating any worsening throughout the period on appeal.  Therefore, the Board finds that the current 10 percent rating for "mild" incomplete paralysis for both lower extremities is appropriate, and a higher rating is not warranted.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.

Bilateral carpal tunnel syndrome of the upper extremities

The Veteran's bilateral carpal tunnel syndrome is currently rated under the hyphenated DC 8599-8515.  Carpal tunnel syndrome is not specifically listed in the Rating Schedule; therefore, the Veteran's disability must be rated by analogy.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of the diagnostic code for the most closely analogous disability, followed by the terminal digits "99" connoting an unlisted condition.  See 38 C.F.R. § 4.27.  Carpal tunnel syndrome "result[s] from compression of the median nerve."  Dorland's Illustrated Medical Dictionary 1824 (32nd ed. 2012) ("Dorland's"); see Wilson v. Brown, 7 Vet. App. 542, 544 (1995).  DC 8515 contemplates paralysis of the median nerve, and therefore, is an appropriate diagnostic code under which to rate the Veteran's disability. 

DC 8515 provides a 70 percent disability rating for complete paralysis of the median nerve in the major arm, demonstrated by the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, inability to make a fist with index and middle fingers remaining extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb; weakened wrist flexion; and pain with trophic disturbances.  Complete paralysis of the minor arm results in a 60 percent rating.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  A 50 percent disability rating is assigned for severe incomplete paralysis of a major arm, and 40 percent for a minor arm.  A 30 percent disability rating is assigned for moderate incomplete paralysis of a major arm, and 20 percent for a minor arm.  A 10 percent disability rating is assigned for mild incomplete paralysis of either arm.  38 C.F.R. § 4.124a, DC 8515.

The Veteran's service-connected carpal tunnel disability has been rated at 10 percent for both arms since April 12, 2004.  

VAMC treatment records contemporaneous to the period on appeal reflect bilateral upper extremity sensory loss of a mild severity, with only occasional complaints of numbness.  See i.e. October 2009 VAMC Primary Care note ("Evaluation of...bilateral hand numbness..."); October 2014 VAMC Physical Rehab note ("Strength: 5/5 Deltoid, Internal rotation, External rotation, Biceps and Triceps, Hand grip"); April 2015 VAMC Physician note ("Neurology: No gross focal motor or sensory deficit").

At the October 2009 VA examination, the Veteran reported "progressively worse" carpal tunnel system in his upper extremities resulting in "numbness" and no current treatment.  Upon physical evaluation muscle strength was noted as normal, and the Veteran displayed decreased sensory testing to vibration, light touch, and pain.  No muscle atrophy was found, and diagnoses of mild carpal tunnel syndrome and bilateral peripheral neuropathy of the upper extremities were noted.  

In his September 2009 private medical opinion, Dr. Quesada states that the Veteran's peripheral neuropathy is causing "paresthesias, numbness and cramps in both legs and arms."  

At the October 2011 VA medical examination, the examiner noted the Veteran's history of bilateral carpal tunnel syndrome of the upper extremities since electrodiagnostic testing in 2008.  The Veteran reported gradual numbness in his upper and lower extremities, currently identifying that the numbness and paresthesias at both hands and both feet.  The examiner noted the Veteran was right hand dominant, and that he had no constant pain in either of his upper extremities, but had mild intermittent pain, mild paresthesias and/or dysesthesias and moderate numbness in both upper extremities.  No diminished strength was found, but biceps, triceps and brachioradialis flexions and extensions demonstrated decreases.  Light touch was decreased in the hands/fingers but normal in the shoulders.  Position sense tests were normal, but vibration sensing testing showed decreased responses for all extremities.  The Veteran demonstrated muscle atrophy in both hands, noting "hand interosseous muscles and thenar eminence of both hands."  The examiner opined that the Veteran demonstrated incomplete paralysis of the bilateral upper median nerve, denoting mild severity.

At the August 2016 VA medical examination, the examiner noted the Veteran's history of bilateral carpal tunnel syndrome of the upper extremities.  The Veteran reported that he "feels the same" when compared to the symptomatology stated during the prior examination in 2011, noting only that he now "sometimes" experiences a hot sensation in the plantar area requiring ice.  Physical evaluation revealed that the Veteran had no constant pain in either of his upper extremities, but had mild intermittent pain, mild paresthesias and/or dysesthesias and moderate numbness in both upper extremities.  Strength testing in the upper extremities was normal, with slightly decreased deep tendon reflexes in the biceps, triceps and brachioradialis.  Light touch testing was decreased for hands/fingers.  Position sense tests were normal, but vibration sensing testing showed decreased responses for all extremities.  The Veteran demonstrated muscle atrophy in both hands.  The examiner noted trophic changes in the form of lost hair at the distal upper extremities.  The examiner opined the Veteran's disability demonstrated mild incomplete paralysis of the median nerve.  

The preponderance of the evidence is against a finding of entitlement to an increased disability rating at any point during the appeal.  The Veteran's bilateral carpal tunnel syndrome has manifested consistently throughout the period on appeal with mild paresthesias, mild intermittent pain, and moderate numbness in both upper extremities.  In light of his symptomatology, the VA examinations of record have consistently opined that the Veteran is in receipt of mild incomplete paralysis, without any evidence elsewhere in the record indicating any worsening throughout the period on appeal.  Therefore, the Board finds that the current 10 percent rating for "mild" incomplete paralysis for both upper extremities is appropriate, and a higher rating is not warranted.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.

Other Considerations

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with regard to the claims of increased ratings.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2017); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  Likewise, continuity of symptoms of a chronic disease after service may serve to establish service connection.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2017).

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e) if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307(a)(6)(ii).

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2017).

Bilateral Hearing Loss & Tinnitus

The Veteran seeks entitlement to service connection for bilateral hearing loss (BLHL) and tinnitus.  He asserts that these disorders are due to acoustic trauma that occurred during service, to include "noise of artillery at Vietnam war."  See August 2005 VA examination ("55 y/o male who complains of bilateral periodic tinnitus, no hearing loss reported."); see also July 2015 Dr. Quesada correspondence ("Since his military service [Veteran] complains of...tinnitus and hearing loss secondary[sic] to high noises during military operations.")

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

"[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107. 

The Board will first address the second element of service connection, namely that the Veteran must have endured an in-service injury or disease.  In the instant case, the Veteran asserts that his audiological diagnoses are due to military noise exposure.  He is competent to report such symptoms, which are capable of lay observation, and are furthermore, corroborated by his conceded in-country service in the Republic of Vietnam.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) As such, it is conceded that the Veteran suffered an in-service injury due to acoustic trauma and thus, the second element of service connection is met.

Regarding the remaining elements of service connection, the Board will first address the issue of tinnitus.  For the first element under Shedden, the competent evidence must show that the Veteran has a current disability.  Regarding tinnitus, the disorder is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As noted above, the Veteran has testified that he had ringing of the ears following his active duty service in Vietnam.  While the Board acknowledges that the Veteran has also, on occasion denied audiological complaints as reflected in his May 2016 VA examination and 1995 Social Security Administration (SSA) disability evaluation, the Board finds that this arguably unreliable reporting is factually consistent with his report of "periodic tinnitus" at the 2005 VA examination.  Thus, in according the benefit of the doubt to the Veteran, the Board finds that the Veteran currently has tinnitus. 

Concerning the final element of service connection, in regards to the issue of tinnitus, the evidence of a nexus between the claimed in-service injury and the current disorder must be demonstrated.  The Board finds that a preponderance of the evidence shows that the Veteran's tinnitus is related to his active service.  The Board places more probative value on the Veteran's statements regarding the onset and continuity of symptomatology.  The Veteran is competent to report about what happened to him during service and his statements are found to be credible as they are consistent with the places, types, and circumstances as reflected by his DD Form 214.  See Fountain v. McDonald, 27 Vet. App. 258 (2015).  Thus, service connection for tinnitus is warranted.

Unfortunately, the medical evidence of record does not show, a current BLHL disability for VA purposes.  Specifically, at no time during the appeal period has the auditory threshold in either of the Veteran's ears in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, registered at 40 decibels or greater; or that at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See i.e. August 2016 VA examination (Right/Left Ear Avg Hz 24...Right/Left Ear Speech Discrimination...100%).

Where the medical evidence establishes that a Veteran does not currently have a disability for which service connection is sought, service connection for that disability is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no current diagnosis of hearing loss in either ear, as defined by 38 C.F.R. § 3.385.  In the absence of medical evidence of current BLHL as defined for VA purposes, the claim for service connection for BLHL must be denied.

Hyperlipidemia

The Veteran is seeking service for hyperlipidemia (i.e., high cholesterol), which he asserts is due to his exposure to herbicide during his service in Vietnam, and alternatively as due to his service-connected DM.  See September 2009 Dr. Quesada correspondence; see also October 2009 VA examination ("diagnosis hypercholesterolemia...onset 2007...regarding etiology of diabetes...they are different pathophysiological mechanisms not etiologically related between them...not caused by nor the result of Veteran's service connected diabetes mellitus").

Hyperlipidemia (i.e., elevated cholesterol) represents only a laboratory finding, and it is not a disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  The Board can identify no medical evidence of a current disability related to any purported elevated cholesterol reading.  As applicable laws and regulations do not permit service connection for hyperlipidemia, alone, the claim must be denied.  38 U.S.C.A. §§ 1110, 5107(b); see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1113 of the statute as requiring the existence of a present disability for VA compensation purpose cannot be considered arbitrary).

Kidney & Liver Disorders

A review of the Veteran's STRs was negative for any discussion of complaints or diagnoses of any liver or kidney disability.  No liver or kidney problems were noted on the Veteran's  discharge examination. 

A review of the Veteran's post-service medical records does not reveal that the Veteran has ever been diagnosed with any liver or renal disorder, to include diabetic nephropathy.  See ie. January 2016 VAMC Internal Medicine note ("Chemistry shows adequate renal parameters and no major electrolyte disturbances"); January 2016 VAMC Anti-Coagulation consult ("laboratories as hematocrit, platelets, albumin, and liver profile were within normal parameters").  

In an October 2009 VA examination, the Veteran denied any history of renal dysfunction or of a liver condition, and none was found.  Identical results of a negative renal history and findings of any condition were reproduced upon VA examinations conducted in 2011 and 2016.  See i.e. August 2016 VA DM examination ("No significant history of microalbuminuria or nephropathy").  

In making this decision, the Board has considered the 2009 correspondence of Dr. Quesada which appears to indicate a current diagnosis of diabetic nephropathy.  The Board finds, however, that the VA medical opinions are more probative in this regard as the Veteran's private physician did not provide any rationale or laboratory test results, and, more importantly, the VA medical center treatment records throughout the period on appeal simply do not corroborate the outlying assertions levied in the 2009 private medical report.  Moreover, in Dr. Quesada's follow-up 2015 medical opinion, this alleged diagnosis of nephropathy was notably absent.  

The Board finds that the preponderance of the evidence is against finding that the Veteran has a liver disorder, or diabetic nephropathy or other kidney disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 , 1131; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary). 

Accordingly, where, as here, the evidence indicates that the Veteran does not have the disability for which service connection is sought; there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, there is no basis upon which to award service connection.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for BLHL; to this extent, the appeal is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for HTN; to this extent, the appeal is granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder; to this extent, the appeal is granted.

Entitlement to an increased rating for diabetes mellitus type II, is denied.

Entitlement to an increased rating for bilateral peripheral neuropathy of the lower extremities, is denied.

Entitlement to an increased rating for bilateral carpal tunnel syndrome of the upper extremities, is denied.

Entitlement to service connection for tinnitus, is granted, subject to the laws of monetary benefits.

Entitlement to service connection for bilateral hearing loss, is denied.

Entitlement to service connection for hyperlipidemia, is denied.

Entitlement to service connection for a kidney disorder, to include diabetic nephropathy, is denied.

Entitlement to service connection for a liver disorder, is denied.


REMAND

The Board does not find that the examinations of record for a cardiac disorder, HTN, bilateral eye disorder, bilateral peripheral vascular disease, dyspnea, and an acquired psychiatric disorder do not include an accurate and complete picture of the Veteran's medical history, and thus these matters are remanded for additional VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that if VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  

The Veteran was afforded VA examinations for his eyes and heart in October 2009 and September 2010, respectively.  Although the corresponding medical reports were drafted following a review of the medical record, an interview with the Veteran and a physical evaluation, the opinions rendered were limited to the issues of presumptive herbicidal diseases, respectively ischemic heart disorder and diabetic retinopathy.  Following the procurement of any updated VAMC records, to include the Veteran's alleged recent hospitalization for a heart condition, new opinions must be provided as to direct service connection for all heart and eye diseases currently reflected by the record, to include congestive heart failure, atrial fibrillation, glaucoma, cataracts and hypertension.  In rendering these opinions, the VA examiners are further asked to include comment as to the relationship of any of these current diagnoses to the Veteran's service connected disabilities, including DM.  The examiners are asked to determine the Veteran's current heart and eye diagnoses, to review the Veteran's entire claims file, and to support the findings with an adequate rationale.  The examiners are also requested to attempt to reconcile the medical evidence of record with any adverse findings, if necessary, to include any recent cardiac related hospitalizations, and the medical reports of Dr. Quesada.

In regards to the Veteran's claimed bilateral peripheral vascular disease and dyspnea, the October 2009 VA examiner rendered negative opinions due in part to lack of current diagnoses.  Post 2009 medical records associated with the claims file reflect a recent history of these disorders, thus the Board finds that the Veteran should be afforded new VA examinations for dyspnea and bilateral peripheral vascular disease, for the purpose of confirming the existence of current disabilities, and if so, their etiological relationships to service and to any service-connected disability, to include DM.  See i.e. January 2016 VAMC Internal Medicine note ("comorbidities...peripheral vascular disease...increasing dyspnea on exertion which worsened to dyspnea at rest").

Concerning the Veteran's claimed acquired psychiatric disorder, to include PTSD, MDD and anxiety, the Board finds that the record as it currently stands is unclear.  At his October 2009, the VA examiner provided an Axis I diagnosis of Anxiety Disorder NOS, opining that the disorder was not related to service nor to the Veteran's DM, identifying that he had been seeking mental health treatment with a Dr. Loyola "on and off since 1995."  Thereafter in an October 2011 VA PTSD examination, the examiner found that the Veteran did not have PTSD, rather that he was suffering from MDD related to an injury at work as evidenced in his failing to seek mental health care "until 1994 when he suffered his physical lesions."  Following these VA mental health examinations the Veteran provided correspondence from Dr. Quesada in 2015 which indicates a diagnosis of PTSD due to such symptoms as flashbacks and nightmares, symptoms additionally endorsed along with suicidal ideations in a January 2016 NOD.  In light of the above, on remand, the Board seeks an additional VA examination to clarify the current diagnoses of the Veteran's acquired psychiatric disorders and obtain an additional nexus opinion, to include discussion of Dr. Quesada's 2015 diagnosis, the Veteran's recent statements regarding symptomatology, and any diagnosed psychiatric disorder's relationship to a service connected disability, to include DM.  Prior to obtaining these medical opinions, the RO is directed to assist the Veteran with procuring any potentially outstanding mental health treatment records, to include any documentation from Dr. Loyola.  

Lastly, the Board finds that it would be premature to decide the issue of TDIU prior to the completion of the above-listed development and adjudication of the pending service connection claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file any outstanding VA treatment records for the period beginning January 2016, to include the San Juan VAMC.

Assist the Veteran with the procurement of any potentially relevant private treatment providers, to include any records from Dr. Quesada and Dr. Loyola not previously associated with the file.  All attempts at assistance with this undertaking should be documented.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his cardiac disability, to include hypertension, ischemic heart disease, atrial fibrillation, and congestive heart failure.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

After eliciting a full history, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner must provide an opinion as to the following:

(A) Whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed cardiac disorder (i.e. hypertension, atrial fibrillation, etc.) had its clinical onset during active service or is related to any incident of service. 

(B) Whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed cardiac disorder (i.e. hypertension, atrial fibrillation, etc.) was either (a) caused by, or (b) aggravated by (that is, made permanently worse by) any of the Veteran's service-connected disabilities including diabetes mellitus with erectile dysfunction; including as a result of treatment and/or medication taken for any service-connected disability.

In providing these requested opinions, the examiner should note that that the Veteran is competent to report the onset and duration of his symptoms as well as his medical history.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed vision disability.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

After eliciting a full history, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner must provide an opinion as to the following:

(A) Whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed vision disorder (i.e. retinopathy, glaucoma, cataract, etc.) had its clinical onset during active service or is related to any incident of service. 

(B) Whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed vision disorder (i.e. retinopathy, glaucoma, cataract, etc.) was either (a) caused by, or (b) aggravated by (that is, made permanently worse by) any of the Veteran's service-connected disabilities including diabetes mellitus with erectile dysfunction;, including as a result of treatment and/or medication taken for any service-connected disability.

In providing these requested opinions, the examiner should note that that the Veteran is competent to report the onset and duration of his symptoms as well as his medical history.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed pulmonary disability, to include dyspnea.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner. The examination report must reflect that such a review was undertaken.

After eliciting a full history, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner must provide an opinion as to the following:

(A) Whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed pulmonary disorder (i.e. dyspnea, etc.) had its clinical onset during active service or is related to any incident of service. 

(B) Whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed pulmonary disorder (i.e. dyspnea.) was either (a) caused by, or (b) aggravated by (that is, made permanently worse by) any of the Veteran's service-connected disabilities including diabetes mellitus with erectile dysfunction;, including as a result of treatment and/or medication taken for any service-connected disability.

In providing these requested opinions, the examiner should note that that the Veteran is competent to report the onset and duration of his symptoms as well as his medical history.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed vascular disability.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner. The examination report must reflect that such a review was undertaken.

After eliciting a full history, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner must provide an opinion as to the following:

(A) Whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed vascular disorder (i.e. peripheral vascular disease) had its clinical onset during active service or is related to any incident of service. 

(B) Whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed vascular disorder was either (a) caused by, or (b) aggravated by (that is, made permanently worse by) any of the Veteran's service-connected disabilities including diabetes mellitus with erectile dysfunction;, including as a result of treatment and/or medication taken for any service-connected disability.

In providing these requested opinions, the examiner should note that that the Veteran is competent to report the onset and duration of his symptoms as well as his medical history.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed acquired psychiatric disability.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

After eliciting a full history, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner must provide an opinion as to the following:

(A) Whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed psychiatric disorder (i.e. PTSD, anxiety disorder, MDD, etc.) had its clinical onset during active service or is related to any incident of service. 

(B) Whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed psychiatric disorder was either (a) caused by, or (b) aggravated by (that is, made permanently worse by) any of the Veteran's service-connected disabilities including diabetes mellitus with erectile dysfunction; including as a result of treatment and/or medication taken for any service-connected disability.

In providing these requested opinions, the examiner should note that that the Veteran is competent to report the onset and duration of his symptoms as well as his medical history.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

The examiner must provide reasons for each opinion provided, whether favorable or unfavorable, citing to the lay evidence, as well as, other evidence in the record.  These reasons should include a discussion of the VA mental health opinions rendered in 2009 and 2011, and the 2015 diagnosis of PTSD provided by Dr. Quesada.

7.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


